It is provided, Revised Code, ch. 118, sec. 20: "Upon the return of the report, if the same be not excepted to by the administrator or next of kin, or any legatee, or, if excepted to and the exception be disposed of, the court shall make such decree therein as may seem to be right and proper."
Upon exception being taken by the administrator, or next of kin, or legatee, there are adversary parties — a suit is constituted in court, and from the decree either party may appeal according to the general law in respect to appeals.
The judgment in the Superior Court dismissing the appeal is
PER CURIAM.                                   Reversed. *Page 51 
(98)